DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 20 are objected to because of the following informalities. Appropriate correction is required.
Claims 1 and 10, line 4: “the motor” should read --the at least one motor--.
Claims 3, 12 and 18, line 2: “expelling fluid” should read --expelling the fluid--.
Claims 5, 13 and 19, lines 2 and 3: “fluid” should read --the fluid--.
Claim 10, line 1: “A rotorcraft comprising a rotor system, the rotor system comprising” should read --A rotorcraft comprising a rotor system, the rotor system further comprising--.
Claim 16, line 6: “drive shaft” should read --driveshaft--.
Claims 2 – 9 are objected to for being dependent on claim 1.
Claims 11 – 15 are objected to for being dependent on claim 10.
Claims 17 – 20 are objected to for being dependent on claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 16 recites the limitation “a large bore” in line 7, line 7 and lines 2-3 respectively. The term “large” is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites the limitation “the inner gear bore” in line 3. It is unclear as to whether the claimed bore is same or different from “an inner bore” claimed in lines 9-10 of claim 1. For examination purposes, it is interpreted to be same.
Claim 3 recites the limitation “the pump cover” in line 1. It is unclear as to whether the claimed cover is same or different from “a cover” claimed in line 11 of claim 1. For examination purposes, it is interpreted to be different.
Claim 3 recites the limitation “the oil pump” in lines 2-3. It is unclear as to whether the claimed pump is same or different from “a gerotor pump” claimed in line 9 of claim 1. For examination purposes, it is interpreted to be same.
Claim 9 recites the limitation “the fluid” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the inner gear bore” in line 3. It is unclear as to whether the claimed bore is same or different from “an inner bore” claimed in lines 9-10 of claim 10. For examination purposes, it is interpreted to be same.
Claim 12 recites the limitation “the pump cover” in line 1. It is unclear as to whether the claimed cover is same or different from “a cover” claimed in line 11 of claim 10. For examination purposes, it is interpreted to be different.
Claim 12 recites the limitation “the oil pump” in line 2. It is unclear as to whether the claimed pump is same or different from “a gerotor pump” claimed in line 9 of claim 10. For examination purposes, it is interpreted to be same.
Claim 17 recites the limitation “the inner gear bore” in line 3. It is unclear as to whether the claimed bore is same or different from “an inner bore” claimed in line 4 of claim 16. For examination purposes, it is interpreted to be same.
Claim 18 recites the limitation “the pump cover” in line 1. It is unclear as to whether the claimed cover is same or different from “a cover” claimed in last line of claim 16. For examination purposes, it is interpreted to be different.
Claim 18 recites the limitation “the oil pump” in line 3. It is unclear as to whether the claimed pump is same or different from “a gerotor pump” claimed in line 4 of claim 16. For examination purposes, it is interpreted to be same.
Claims 2 – 9 are rejected for being dependent on claim 1.
Claims 11 – 15 are rejected for being dependent on claim 10.
Claims 17 – 20 are rejected for being dependent on claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 and 7 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwam, Paul A. (US 2003/0213460 – herein after Schwam) in view of Sasaki, Harumitsu (DE 102016220208 – herein after Sasaki).
In reference to claim 1, Schwam teaches a rotor system (in fig. 3) comprising:
a driveshaft (12); 
at least one motor (engine; wherein the engine is an electric-motor engine as per claim 3) for providing rotational energy for the driveshaft [see ¶44: rotation of rotor 38 within the combustion chamber 36 causes a corresponding rotation of the shaft 12]; 
a pump assembly (100; see figs. 3, 7, 8) associated with the at least one motor (engine), the pump assembly comprising a large bore (bore within the inner rotor 106, see fig. 8) through which the driveshaft (12) passes such that the pump assembly is arranged concentric to the driveshaft (in view of fig. 8), the pump assembly further comprising: 
a gerotor pump (100; see ¶46 and fig. 8) comprising inner (106) and outer (102) gerotor pump gears, wherein an inner bore of the gerotor pump engages and is driven by the driveshaft (12); and 
a cover (58) disposed over the gerotor pump for providing a sump (reservoir of oil) for the gerotor pump [see ¶45: 58 is an oil tank; the term “disposed over” is interpreted as “placed at a higher level”, as seen in fig. 3 for instance: cover/oil tank 58 is placed at a higher level than the gerotor pump 100].
Schwam does not teach “an overrunning clutch connected to the motor and disposed around the driveshaft, wherein the overrunning clutch is rotated by the at least one motor” and “wherein an inner bore of the gerotor pump engages and is driven by the overrunning clutch”.
However, Sasaki teaches a gerotor pump, wherein an overrunning clutch (9: selectable one-way clutch; see ¶2 of translation and figs. 1-4) is disposed between a driving shaft (8) and an inner bore (defined by inner rotor 2) of the gerotor pump. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the gerotor pump of Schwam in order to provide an overrunning clutch as taught by Sasaki between a driving shaft and an inner bore of the gerotor pump in Schwam for the purpose of implementing speed control as required/desired (see ¶4 of translation in Sasaki).
Thus, Schwam, as modified by Sasaki, further teaches the rotor system, comprising an overrunning clutch (of Sasaki) connected to the motor (of Schwam) and disposed around the driveshaft (of Schwam), wherein the overrunning clutch (of Sasaki) is rotated by the at least one motor (of Schwam) and wherein an inner bore of the gerotor pump (of Schwam) engages and is driven by the overrunning clutch (of Sasaki).
In reference to claim 2, Schwam, as modified by Sasaki, teaches the rotor system, wherein (see Sasaki) an outer circumference of the overrunning clutch (9) comprises a plurality of teeth (i.e. engaging elements of the clutch) for engaging a plurality of teeth (lobes or recesses) disposed on an inner circumference of the inner gear bore (inner bore defined by inner rotor 2) [see ¶2 of translation in Sasaki: engaging elements of the clutch engages with lobes or recesses of the inner rotor of the gerotor pump (associated adjacent output member)].
In reference to claim 3, Schwam teaches the rotor system, wherein the pump cover (see 112b above for interpretation: pump cover = housing 24 in figs. 7/8) further comprises (see fig. A below) an inlet port [left opening (labelled “A”) or right opening (labelled “B”) of channel labelled “C1”; as per ¶46: 98 is a suction side of the pump] for receiving fluid (lubricant/oil) into the pump assembly and an outlet port [right opening (labelled “D”) of channel labelled “C2”; as per ¶47: 114 is a pressure side of the pump] for expelling fluid from the oil pump (see 112b above for interpretation: oil pump = 100).

    PNG
    media_image1.png
    1006
    755
    media_image1.png
    Greyscale

Fig. A: Edited fig. 7 of Schwam to show claim interpretation.
In reference to claim 4, Schwam teaches the rotor system, wherein the outlet port [right opening (labelled “D”) of channel labelled C2; in fig. A above] further comprises a transfer tube (conduit/channel labelled “C2”) for connecting to an outlet [left opening (labelled “C”) of channel labelled “C2”] of the gerotor pump (100).
In reference to claim 5, Schwam teaches the rotor system, further comprising (see fig. 7 and fig. A above) an input tube (54: inlet lubrication line, see ¶45) connected to the inlet port [left opening (labelled “A”) or right opening (labelled “B”) of channel labelled “C1”] for providing fluid to the pump assembly via the inlet port and an output tube (112+116, see ¶47: “through an annular channel 112, the oil is fed from the pressure side 114 of the pump 100 to a longitudinal duct 116 that lubricates the bearings 16, 28”) for expelling fluid (to bearings 16, 28) from the pump assembly via the outlet port [right opening (labelled “D”) of channel labelled “C2”].
In reference to claim 7, Schwam teaches the rotor system, wherein (see figs. 7/8) the gerotor pump (100) is disposed within a housing (24).
In reference to claim 8, Schwam teaches the rotor system, wherein the housing (24) comprises a front housing portion (half portion of housing 24 towards left in view of fig. 7) secured (integrally as one piece) to a back housing portion (half portion of housing 24 towards right in view of fig. 7).
In reference to claim 9, Schwam teaches the rotor system, wherein the fluid comprises oil (fluid in tank 58 is oil as per ¶45).
In reference to claim 10, see rejection of claim 1 above.
In reference to claim 11, see rejection of claim 2 above.
In reference to claim 12, see rejection of claims 3 and 4 above.
In reference to claim 13, see rejection of claim 5 above.
In reference to claim 14, see rejection of claim 7 above.
In reference to claim 15, see rejection of claim 8 above.
In reference to claim 16, see rejection of claim 1 above.
In reference to claim 17, see rejection of claim 2 above.
In reference to claim 18, see rejection of claims 3 and 4 above.
In reference to claim 19, see rejection of claim 5 above.
In reference to claim 20, see rejection of claim 7 above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwam in view of Sasaki and Klowak et al. (US 2015/0053505 – herein after Klowak).
Schwam remains silent on the cover further comprising a fill port connected to a fill tube.
However, Klowak teaches a lubricant tank (104) comprising a fill port (117) connected to a fill tube (conduit between 117 and tank 104).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the cover (i.e. lubricant tank) in Schwam with a fill port and a fill tube as taught by Klowak for the purpose of refilling or replacement of the lubricant/oil, as recognized by Klowak (see ¶21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andres, Miller and Sefcik teaches a similar gerotor pump wherein an inner rotor of the gerotor pump engages with a clutch member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746